        Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 1 of 21




Please docket the following pages as:


       STATUS REPORT: Parties' Joint Proposed Findings of Facts and Conclusions of Law
and Joint Notice of Filing of Settlement Agreement
            Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 2 of 21




                                                                                                                     New Jersey
                                                                                                                     430 Mountain Avenue
                                                                                                                     Suite 303
                                                                                                                     Murray Hill, NJ 07974

                                                                                                                     (908) 516-1050 Tel
                                                                                                                     (908) 516-1051 Fax
                                                                                                                     Writer's Direct Dial:
fish e'rph illtps.com                                                                                                (908) 516-1062
                                                                                                                     Writer's E-mail:
  April 19, 2019                                                                                                     kcaminiti@fisherphillips.com


   VIA E-MAIL (CHAMBERS_ OF_JUDGE_JOSEPH_F_LEESON_JR@PAED.USCOURTS.GOV)

  Hon Joseph F. Leeson, Jr., U.S.D.J.
  United States District Court
  Eastern District of Pennsylvania
  Edward N. Cahn U.S. Courthouse and Federal Building
  504 West Hamilton Street, Suite 3401
  Allentown, PA 18101

             Re:        Michael Kauffman v. U-Haul International, Inc., et al.
                        Case No. 5:16-cv-04580-JFL

  Dear Judge Leeson:

             I write with regard to Your Honor's Order entered on April 3, 2019 ("Order").

         First, enclosed is the Joint Proposed Findings of Fact and Conclusions of Law. We were
  unclear whether the Court intended for this to be filed on the docket and we are prepared to do
  so immediately at the Court's direction.

           Second, the parties have determined to file the Settlement Agreement and General
  Release ("Settlement Agreement") on the docket and have prepared the attached Joint Notice of
  Filing of Settlement Agreement. The filing of the Settlement Agreement will obviate the request
  to file under seal and, respectfully, moots the show cause requirement in the Order. Likewise, we
  are prepared to file the Joint Notice of Filing of Settlement Agreement as per the Court's direction.

         The parties stand ready to file the enclosed on the docket via ECF. We appreciate the
  Court's consideration of this matter.

                                                                     Respectfully submitted,

                                                                     Isl K,a£hle,en,, /vfcleod,,C~

                                                                     Kathleen Mcleod Caminiti
                                                                     For FISHER & PHILLIPS LLP
  KMC:jm
  Enclosures
  cc:    James C. Shah (w/encs. via e-mail)

                                                              Fisher & Phillips LLP
     Atlanta• Baltimore• Bethesda• Boston •Charlotte• Chicago• Cleveland •Columbia •Columbus• Dallas • Denver• Fort Lauderdale• Gulfport• Houston
              Irvine• Kansas City• Las Vegas• Los Angeles• Louisville• Memphis• New Jersey• New Orleans• New York• Orlando• Philadelphia
                         Phoenix• Pittsburgh • Portland • Sacramento• San Diego• San Francisco• Seattle• Tampa • Washington, DC

  FPDOCS 35294438.1
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 3 of 21




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL KAUFFMAN,

                             Plaintiff,               Case No. 5:16-cv-04580-JFL

                    vs.

 U-HAUL INTERNATIONAL, INC.,
 COLLEGEBOXES, LLC and eMOVE, INC.,

                             Defendants.


        JOINT PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Plaintiff Michael Kauffman ("Plaintiff'or "Kaufmann") and Defendants U-Haul

International, Inc. ("UHi"), Collegeboxes, LLC ("Collegeboxes") and eMove, Inc., ("e-Move" and

collectively with UHi and Collegeboxes "Defendants"), respectfully submit the following

proposed findings of fact and conclusions of law in support of their motion for approval of the

parties' settlement (ECF No. 43) pursuant to the Court's Order of April 3, 2019 (ECF No. 44).

                                   PROCEDURAL HISTORY

        1.      On or around August 23, 2016, Plaintiff initiated this Action by filing a Complaint

on behalf of himself and those similarly situated against UHi, Collegeboxes, and eMove

(collectively "Defendants") (ECF No. 1). In the Complaint, Plaintiff alleges the following four

(4) causes of action against all Defendants: (1) violations of the Fair Labor Standards Act

("FLSA"), 29 U.S.C. § 201 et seq.; (2) violations of the Pennsylvania Minimum Wage Act, 43

P.S. § 333.101 et seq. ("PMWA"); (3) violations of the Pennsylvania Wage Payment and

Collection Law, 43 P.S. § 260.l et seq. ("PWPCL"); and (4) unjust enrichment. Id.




                                            Page 1 of 9
FPDOCS 35261257.2
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 4 of 21




        2.      The gravamen of Plaintiff's complaint was that Defendants misclassified him as an

independent contractor and that he is owed overtime for work performed in excess of 40 hours per

week. See, id., Complaint iii! 22-35.

        3.      On August 28, 2018, the Court entered an Order granting Defendants' Motion to

Compel Individual Arbitration of Plaintiff's claims pursuant to an arbitration agreement entered

into by Plaintiff and Defendants containing a class and collective action waiver (ECF No. 34).

        4.      The Parties subsequently reached an agreement ("Settlement Agreement") and on

March 25, 2019, filed a Joint Motion to Approve Settlement and to Dismiss with Prejudice (ECF

No. 43).

        5.      On April 3, 2019, the Court directed the Parties to submit joint findings of fact and

conclusions of law with respect to the fairness of the settlement agreement (ECF No. 43).

                               PROPOSED FINDINGS OF FACT

Plaintiff's Work for Defendants

        6.      In or around December 2010, Plaintiff began working as a "Moving Helper,"

providing moving labor services to customers of Defendant eMove. A Moving Helper is an

individual or business that provides moving labor services to customers who select the Moving

Helper through e-Move's "movinghelp.com" website.

        7.     Plaintiff entered into an agreement with eMove (the "eMove Agreement"), which

provided all of the "terms and conditions" applicable to the contractual relationship between a

Moving Helper, like Plaintiff, and eMove.

        8.     Pursuant to the eMove Agreement, Moving Helpers, including Plaintiff, are not

employees.




                                            Page 2of9
FPDOCS 35261257.2
        Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 5 of 21




         9.     Plaintiff provided moving services through his independently owned companies

"Kauffman's Moving" and "Affordable Moving."

         10.    Neither Plaintiff nor his companies were on eMove's payroll.

         13.    Plaintiff was paid on a per trip basis, not on an hourly, daily or salaried basis.

         14.    Plaintiff was responsible for paying his own taxes.

The Settlement

         16.    During the period following the Court's order compelling arbitration, the parties,

through their counsel, engaged in settlement negotiations and ultimately reached an agreement

("Settlement Agreement") through which Plaintiff agreed to settle his claims in this case.

         17.    During the negotiation process, Plaintiff provided an estimation of overtime wages

claimed should he prevail in the arbitration. Plaintiff reasonably believed that if he prevailed

entirely on all his claims and recovered all potential penalties, his claim could be worth $60,000.

         18.    Pursuant to the terms of the settlement, after significant negotiation, Defendants

agreed to pay Plaintiff the sum of $25,000, which is allocated $16, 750 to Kauffman, and $8,250

for attorneys' fees and costs.

        19.     The Parties have entered into the Settlement Agreement as a compromise to avoid

the costs, risks, and distractions from litigation.

        20.     The Settlement Agreement is the compromise of disputed claims and does not

constitute an admission by Defendants of any violation of any federal, state, or local statute or

regulation, or any violation of any of Plaintiffs rights or of any duty owed by Defendants to

Plaintiff.




                                              Page 3of9
FPDOCS 35261257.2
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 6 of 21




                            PROPOSED CONCLUSIONS OF LAW

General Principles Pertaining to Judicial Review of FLSA Settlements

        21.     A court is required to review a FLSA settlement to ensure it "'is a fair and

reasonable resolution of a bona fide dispute over FLSA provisions' rather than 'a mere waiver of

statutory rights brought about by an employer's overreaching."' Cuttic v. Crozer-Chester Medical

Center, 868 F. Supp. 2d 464, 466 (E.D. Pa. 2012) (Robreno, J.) (quoting Lynn's Food Stores, Inc.

v. United States Dept. of Labor, 679 F.2d 1350, 1354-55 (I Ith Cir. 1982)); see also Bettger v.

Crossmark, Inc., No. 1:13-CV-2030, 2015 WL 279754, at *4 (M.D. Pa. Jan. 22, 2015).

        22.     "[A] district court may enter a stipulated judgment if it determines that the

compromise reached 'is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions."'   Brumley v. Camin Cargo Control, Inc., No. CIV.A. 08-1798 JLL, 2012 WL

1019337, at *2 (D.N.J. Mar. 26, 20I2)(citing Lynn's Food Stores, 679 F.2d at 1354). Accordingly,

courts must determine whether (i) the settlement concerns a bona fide dispute; (ii) the settlement

is fair and reasonable to the Plaintiff-employee; and (3) does not frustrate the implementation of

the FLSA. Gabrielyan v. S. 0. Rose Apartments LLC, No. 15-CV-1771 (CCC-MF), 2015 WL

5853924, at *2 (D.N.J. Oct. 5, 2015)

        23.     The Third Circuit has instructed that when analyzing these factors, a court must be

mindful of the strong public policy in favor of settlements . See e.g., Farris v. JC Penny Co., Inc.,

176 F.3d 706, 711 (3d Cir. 1999). Typically, Courts regard the adversarial nature of a litigated

FLSA case to be an adequate guarantor of fairness. Lynn's, 679 F .2d at 1353-54. Additionally, "a

strong presumption of fairness attaches to proposed settlements that have been negotiated at arms-

length." Thompson v. Metro Life Ins., Co., 216 F.R.D. 55, 61 (S.D.N.Y. 2003).




                                            Page 4 of9
FPDOCS 35261257.2
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 7 of 21




A.      The Agreement Resolves A Bona Fide Dispute.
        24.     An agreement resolves a bona fide dispute when there is some doubt as to whether

the plaintiff would succeed on the merits at trial. Lynn's Food Stores, 679 F.2d at 1354; Bettger,

2015 WL 279754, at *3; Deitz v. Budget Renovations & Roofing, Inc., No. 4:12-CV-0718, 2013

WL 23338496 at *3 (M.D.Pa. May 29, 2013); Collins v. Sanderson Farms, Inc., 568 F.Supp.2d

714, 719-20 (E.D.La. 2008).

        25.     Here, the parties dispute both liability and damages under the FLSA.

        26.     From Plaintiff's perspective, Kaufmann is misclassified and should be treated as an

"employee."

        27.     From Defendants' perspective, Kaufmann (individually and through companies

controlled by him) was a vendor providing services pursuant to written agreement. In addition,

Defendants maintain that even if Plaintiff were to be treated as an employee, he is entitled to little

or no compensable damages because: (a) he did not work more than 40 hours in a work week; (b)

anytime worked in excess of 40 hours was de minimus; and (c) Defendants at all times acted in

good faith.

        28.     These arguments would have persisted through discovery, dispositive motion

practice and arbitration hearings, with each side arguing their respective positions to the Court.

Thus, the bona fide dispute factor is satisfied here.      See e.g., Lynn's, 679 F.2d at 1353-54;

deMunecas v. Bold Food, LLC, No. 09 CIV. 00440 DAB, 2010 WL 3322580, at *17 (S.D.N.Y.

Aug. 23, 2010)(adversarial nature demonstrated bona fide dispute between the parties).

               B.      The Proposed Settlement is Fair and Reasonable

        29.    Plaintiff's recovery under the Agreement represents a reasonable compromise to

his claims. Specifically, Defendants disputed their liability on these claims asserting that: (1) as a

matter of well-established law, including but not limited to the NLRB's most recent decision in

                                             Page 5of9
FPDOCS 35261257.2
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 8 of 21




SuperShuttle DFW, N.L.R.B., 16-RC-010963 (January 25, 2019), Plaintiff is an independent

contractor; (2) as a matter of well-established law Defendants were not joint employers; and (3)

Plaintiff received all compensation due and owing and thus is entitled to no recovery.

        30.     Even if Plaintiff prevailed establishing employment status at arbitration, he still

would have to prove that he was entitled to unpaid overtime, liquidated damages, attorneys' fees

and costs. Plaintiff would have faced legal hurdles for establishing liability and damages.

        31.     Both the factual underpinnings of Plaintiffs claims and Plaintiff's legal right to

FLSA coverage are seriously contested. See Lynn's Food Stores, 679 F.2d at 1354; Deitz, 2013

WL 23338496, at *3; Collins, F.Supp.2d at 719-20. As such the Settlement Agreement facilitates

the compromise of a bona fide dispute, rather than the "mere waiver of statutory rights brought

about by an employer's overreaching." Lynn's Food Stores, 679 F.2d at 1354.

        32.     Beyond this, the cost of litigating the issues of employment status in the evolving

gig economy alone would dwarf the monetary value of any potential recovery. See In re Cendant

Corp. Litig., 264 F.3d 201, 233 (3d Cir.2001) ("This factor captures the probable costs, in both

time and money, of continued litigation.").

        33.     Furthermore, as recognized in Bettger, the relative expense of further litigation in

a case which no longer involves class claims "weighs strongly in favor of settlement." Bettger v.

Crossmark, Inc., 2015 WL 279754, at *7.

        34.     The settlement here carries other indicia of fairness.

        35.     Throughout the process, Plaintiff was represented by competent counsel

experienced in wage-and-hour class litigation.       Furthermore, the Settlement Agreement was

consummated after investigation, so that the Parties were fully informed of the legal issues and

evidence. Under the proposed settlement, Plaintiff will receive payment of a meaningful portion



                                              Page 6of9
FPDOCS 35261257.2
           Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 9 of 21




(approximately 28%) of his alleged unpaid overtime wages, as well as attorneys' fees and costs.

See, e.g., Mehling v. NY Life Ins. Co., 248 F.R.D. 455, 462 (E.D. Pa. 2006) (approving settlement that

represented 20% of best possible recovery and noting courts that have approved settlements with even lower

ratios).

           36.   As set forth above, courts look to the adversarial nature of a case as an indicator of

the fairness of the settlement. Lynn's, 679 F .2d at 1353-54; Bredbenner v. Liberty Travel, Inc., No.

CIV.A. 09-1248 MF, 2011WL1344745, at *16 (D.N.J. Apr. 8, 2011). Here, this matter has been

hotly contested and briefed to date and, absent settlement the matter would continue to be

vigorously contested, through appeals.

           37.   Plaintiff will receive his settlement monies money promptly, avoiding the risks and

delay inherent in continued litigation. These factors clearly establish fairness. Bredbenner, 2011

WL 1344745, at *15-16

           C.    The Settlement is Consistent with Public Policy and does not frustrate the
                 implementation of the FLSA.

           38.   The FLSA mandates the payment of minimum wage and overtime by employers to

employees. The FLSA does not apply to non-employees, independent contractors and vendors.

The Settlement Agreement does not frustrate the implementation of the FLSA because the parties

have reached agreement to resolve their dispute as to the threshold and fundamental issue of

whether Plaintiff is covered by the FLSA.

           39.   Finally, as set forth above, the Third Circuit recognizes a strong public policy in

favor of settlements, since "they promote the amicable resolution of disputes and lighten the

increasing load of litigation faced by courts. " D.R. by MR. v. East Brunswick Bd. of Educ., 109

F .3d 896, 901 (3d Cir. 1997).




                                              Page 7 of9
FPDOCS 35261257.2
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 10 of 21




        40.     The settlement here is consistent with that policy because it resolves a pending

dispute, avoids arbitration and further court involvement and possible appeals.

        41.     Because the Settlement Agreement represents a fair settlement of a bona fide

dispute, public policy weighs heavily in favor of approval. See also Farris, 176 F .3d at 711.



        Respectfully submitted,
 SHEPHERD, FINKLEMAN, MILLER FISHER & PHILLIPS LLP
 & SHAH,LLP
                                   Isl Michael R. Galey_
 Isl James C. Shah                 Michael R. Galey
 James C. Shah                     150 N. Radnor Chester Road, Suite C300
 35 East State Street              Radnor, PA 19087
 Media, PA 19063                   Phone: (610) 230-2141
 Phone: (610) 891-9880             Fax: (610) 230-2183
 Fax: (866) 300-7367
                                   Isl Kathleen McLeod Caminiti
 ATTORNEYS FOR PLAINTIFFS          Kathleen McLeod Caminiti, Pro Hae Vice
                                   430 Mountain Avenue, Suite 303
                                   Murray Hill, NJ 07974
                                   Phone: (908) 516-1050
                                   Fax: (908) 516-1051
 Dated this 19th day of April 2019
                                   ATTORNEYS FOR DEFENDANTS




                                           Page 8of9
FPDOCS 35261257.2
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 11 of 21




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL KAUFFMAN,

                            Plaintiff,              Case No. 5:16-cv-04580-JFL

                    vs.

 U-HAUL INTERNATIONAL, INC.,
 COLLEGEBOXES, LLC and eMOVE, INC.,

                            Defendants.


              JOINT NOTICE OF FILING OF SETTLEMENT AGREEMENT

        Plaintiff Michael Kauffman ("Plaintiff') and Defendants U-Haul International, Inc.,

Collegeboxes, LLC and eMOVE, Inc., ("Defendants"), hereby submit the Parties' Settlement

Agreement and General Release (attached hereto as Exhibit A) pursuant to the Court's Order dated

April 3, 2019 (ECF #44) and the Parties' Joint Motion to Approve Settlement and to Dismiss With

Prejudice (ECF #43).

Respectfully submitted,

 SHEPHERD, FINKLEMAN, MILLER                     FISHER & PHILLIPS LLP
 & SHAH,LLP
 Isl James C. Shah                              Isl Michael R. Galey_
 James C. Shah                                   Michael R. Galey
 35 East State Street                            150 N. Radnor Chester Road, Suite C300
 Media, PA 19063                                 Radnor, PA 19087
 Phone: (610) 891-9880                           Phone: (610) 230-2141
 Fax: (866) 300-7367                             Fax: (610) 230-2183

 ATTORNEYS FOR PLAINTIFF                        Isl Kathleen McLeod Caminiti
                                                Kathleen McLeod Caminiti, Pro Hae Vice
                                                 430 Mountain A venue, Suite 303
                                                 Murray Hill, NJ 07974
                                                 Phone: (908) 516-1050
                                                 Fax: (908) 516-1051

                                                ATTORNEYS FOR DEFENDANTS
Dated this 19th day of April 2019.


FPDOCS 35294364.1
Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 12 of 21

                                                       ~ "179£1762:9£ S~OOd:l




          V LIHIHX:tl
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 13 of 21




                 SETTLEMENT AGREEMENT AND GENERAL RELEASE


                                      A. INTRODUCTION

         (1) Michael Kauffman ("Plaintiff'), on his own behalf, and on behalf of his heirs,
executors, administrators, assignees, personal and legal representatives, and all others claiming an
interest through him; and (2) eMove, Inc., U-Haul International, Inc. and Collegeboxes, LLC,
("Defendants")(Plaintiff and Defendants are collectively refen-ed to as the "Parties") by this
Settlement Agreement and General Release, hereby, completely, fully and formally resolve and
settle the matter of Michael Kauffman v. U-Haul International, Inc., et al., Case No. 5:16-cv-
04580-JFL (the "Litigation"), as well as, any and all disputes between and among the Parties.

        WHEREAS, Kauffman brought the Litigation on August 22, 2016; and

       WHEREAS, the United States District Court for the Eastern District of Pennsylvania
entered an Order granting Defendants' Motion to Compel arbitration and compelling Plaintiff to
individually arbitrate any and all claims on August 28, 2018; and

        WHEREAS, Defendants deny that they have committed any wrongdoing or violated any
federal, state or local laws, vigorously dispute the claims asserted in the Litigation and continue to
assert that they have strong and meritorious defenses to such claims; and

        WHEREAS, the Parties have agreed that in order to avoid the expense and burdens of
further litigation and after substantial, arms-length settlement negotiations, the Parties desire
to resolve and settle the Litigation, including Plaintiff's release of all claims and charges
against Defendants, upon the terms and conditions more fully set forth below.

       NOW, THEREFORE, in consideration of the foregoing, the following mutual
covenants and promises, and for other good, adequate and sufficient consideration, the receipt
and adequacy of which are expressly hereby acknowledged, the Parties agree as follows:

                    B. THE COMPANY'S PROMISES TO PLAINTIFFS

        In consideration for Plaintiff's execution of this Agreement, including its incorporated
release of all claims and Plaintiff's fulfillment of the promises contained in this Agreement,
Defendants promise to malce a settlement payment in the amount of Twenty-Five Thousand and
00/100 Dollars ($25,000.00) ("Settlement Payment") within fourteen (14) days following Court's
approval of the settlement.

(1)     The Settlement Payment will be made by check payable to Shepherd, Finkelman, Miller &
        Shah, LLP ("Plaintiff's Counsel"), without any deductions or withholdings. The Company
        shall also issue the appropriate form I 099 to Plaintiff's Counsel, which will distribute the
        Settlement Payment.

(2)     All payments set forth in this Section are subject to Court approval of the settlement and
        dismissal of the claims asserted against Defendants in the Litigation with prejudice.




Michael Kauffman Initials   A                     1
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 14 of 21




                      C. PLAINTIFF'S PROMISES TO THE COMPANY

(l)     General Release: In consideration for the promises contained herein and other good and
        valuable consideration, receipt of which is hereby acknowledged, Plaintiff on behalf of: (a)
        himself and his attorneys, agents, assigns, representatives, and designees; (b) any company,
        partnership or venture owned or operated by him; (c) each of their past, present, and future
        parents, franchisors, subsidiaries, divisions, partnerships, affiliates, insurers, and other related
        entities (closely or remotely connected); (d) each of their past, present, and future owners,
        directors, officers, trustees, fiduciaries, shareholders, stockholders, administrators, agents,
        representatives, employees, partners, members, associates, and attorneys; and (e) the
        predecessors, successors, and assigns of each of the foregoing persons and entities (the
        "Releasors") hereby knowingly, voluntarily, fully, finally, and completely settles, releases,
        acquits and forever discharges:

        (i) Defendants and each of Defendants present and former officers, directors, employees,
        agents, shareholders, members, managers, attorneys, insurers, successors, any party
        indemnified by any of them, and each of their successors and assigns; (ii) each of the
        Defendants' affiliated or related entities; and (iii) each of the Defendants' affiliated or related
        entities' present and former officers, directors, employees, agents, shareholders, members,
        managers, attorneys, insurers, any party indemnified by any of them, and each of their
        successors and assigns (the "Released Parties") from and against all causes of action, claims,
        judgments, obligations, damages, or liabilities of whatever kind and character, known or
        unknown, from the beginning of time through the date this Agreement is executed by Plaintiff.

(2)     Specific Release: This release includes, but is not limited to, any and all claims under (a)
        the common law, including, but not limited to theories of tort or contract (express or
        implied), defamation, or violation of public policy; (b) any policies, practices, or
        procedures of the Defendants; (c) any federal, state, or local law, statute or regulation
        expressly including, but not limited to: The Age Discrimination in Employment Act of
        1967, as amended, 29 U.S.C. §21 et seq.; the Older Workers Benefit Protection Act, 29
        U.S.C. §626 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000(e), et seq.;
        the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq.; the Fair
        Labor Standards Act, 29 U.S.C. §201 et seq.; the Americans with Disabilities Act, 42
        U.S.C. §121001, et seq.; the Equal Pay Act, 29 U.S.C. §206(d), et seq.; the Family and
        Medical Leave Act, 29 U.S.C. §2601 et seq., the Pennsylvania Wage Payment and
        Collection Law, 43 P.S. § 260.1, et seq., the Pennsylvania Minimum Wage Act, 33 Pa.
        Cons. Stat. § 333.104, et seq., the Pennsylvania Human Relations Act, 43 P.S. § 951, et
        seq.; (d) any contract express or implied; (e) any provision of the Constitution of the United
        States, the Commonwealth of Pennsylvania or any other state; and (f) any provision of any
        other law, common or statutory, of the United States, Pennsylvania, or any other state or
        locality.

        Excluded from this Release are any claims which cannot be released by law. Nothing in this
        Agreement shall affect the Plaintiff's right to file or pmticipate in an investigative proceeding
        with the Equal Employment Oppo1tunity Commission or any other federal, state, or local
        agency.




Michael Kauffman Initials    ~                      2
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 15 of 21




        Plaintiff, on behalf of himself and the Releasors, and Plaintiff's Counsel further irrevocably
        and unconditionally release, acquit, and forever discharge any claim that they have or may
        have against Defendants for attorneys' fees, costs, or expenses associated with this Litigation,
        including but not limited to those attorneys' fees, costs, or expenses associated with Plaintiff's
        Counsel's representation in this Litigation. Plaintiffs Counsel further understands and agrees
        that any all payments provided for herein will be the full, final, and complete payment of all
        attorneys' fees, costs, and expenses associated with Plaintiff's Counsel's representation in this
        Litigation.

(3)     Unknown Claims: Plaintiff, on behalf of himself and the Releasors, agrees that this release
        specifically includes any and all claims, demands, obligations, and/or causes of action that
        have, through ignorance, oversight, or error, been omitted from the terms of this Agreement.
        Plaintiff makes this waiver with the full knowledge of his rights and with specific intent to
        release both known and unknown claims.

(4)     Covenant Not to Sue and Waiver of Right to Monetary Recovery. Plaintiff, on behalf of
        himself and the Releasors, represents that there are no other pending lawsuits, charges, or
        claims of any nature whatsoever against the Released Parties. Further, Plaintiff, on behalf of
        himself and the Releasors, agrees not to assert any claims, charges, or other legal proceedings
        against the Released Parties in any forum, based on any events, whether known or unknown,
        occuning prior to the date that Plaintiff signs this Agreement, including, but not limited to,
        any events related to, arising out of, or in connection with Plaintiffs relationship with the
        Defendants. Accordingly, Plaintiff agrees that he will not file a suit or claim seeking to
        recover any further relief from the Defendants based upon any matter or event existing as of
        the date of this Agreement. Provided, however, that nothing in this Agreement precludes
        Plaintiff from filing any claim or charge, which as a matter of law, cannot be waived or
        released by private agreement. To the extent that an agreement by the parties may not bar
        Plaintiff from instituting a charge with a governmental agency, Plaintiff hereby explicitly
        agrees to waive any right to receive any monetary damages or equitable relief that any agency
        may recover against any Released Party, without regard as to who initiated or prosecuted any
        such claims except to the extent that such relief may not be waived. Plaintiff further agrees
        that he will "opt out" of any class action and not opt into any collective action in which any
        one of the Released Parties is named as a defendant.

(5)    Plaintiff's Confirmations: Plaintiff confirms that he is the sole owner of the claims released
       herein, that he has not transferred any such claims to anyone else, and that he has the full right
       to grant the releases and agreements in this Agreement.

(6)    Confidentiality: The Parties agree that they will keep the terms and conditions of this
       Agreement strictly confidential, except under the following circumstances: (1) the Parties
       may disclose the terms and conditions of this Agreement to the Court to the extent required
       for Court approval; (2) Plaintiff may inform his spouse, tax advisors, and attorneys of the
       existence and terms of this Agreement, provided that all such persons are informed of the
       provisions of this Paragraph and agree to be bound by them; and (3) Defendants may disclose
       the existence and terms of this Agreement to its employees, attorneys, insurers, advisors,
       auditors, shareholders, and representatives whom Defendants believe have a need to know the
       specific terms of the Agreement, provided that all such persons are informed of the provisions
       of this Paragraph and agree to be bound by them.


                            ~
                                                   3
Michael Kauffman Initials
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 16 of 21




        Nothing in this Agreement shall prevent Defendants or Defendants' Counsel from making
        any necessary, appropriate, or required disclosures to the Defendants' regulators, auditors,
        bankers, and the like, or from making any necessary, appropriate, or required disclosures in
        compliance with their obligations under the law or contract. Moreover, Plaintiff's Counsel
        will promptly notify Christopher J. Capone, Fisher & Phillips LLP, at
        ccapone@fisherphillips.com, of any third-party legal demand that they disclose information
        pertinent to the settlement or this Agreement prior to providing any information. This Section
        is not intended to prevent cooperation through investigation, testimony or otherwise with an
        administrative agency or court, or as otherwise required by law.

        Plaintiff agrees that he will not directly or indirectly, coritact or communicate with the media
        or utilize any social media regarding this Agreement or its terms. Plaintiff further agrees that
        he will not mal<e derogatory statements, either verbally or in writing about the Defendants
        that relate to any matter occurring prior to the date of this Agreement.

        Plaintiff's Counsel agrees not to directly or indirectly, contact or communicate with
        anyone (excluding Plaintiff), including, but not limited to, the media, or utilize any
        social media regarding this Agreement or its terms. If contacted regarding this
        Agreement, Plaintiff's Counsels' response can be "no comment" or be limited solely
        to advising that "the matter has been resolved." Upon settlement payment received,
        Plaintiff's Counsel confirms that to the extent it exists, any reference from their
        website and any promotional material about the Litigation will be removed.

        To further the purposes of this Section C(6), the Parties may only file a copy of the Agreement
        for purposes of obtaining Court approval and, with that sole exception, the Parties shall
        otherwise remain bound by the terms of this Section C(6) and shall be prohibited from
        otherwise disclosing the settlement payments in Section B., above, or other terms of this
        Agreement, except as provided in this Section C(6).

(7)     Tax Indemnification: Plaintiff agrees that Defendants offer no opinion on the taxability of
        payments to Plaintiff under Section B of this Agreement. Plaintiff agrees that Plaintiff is
        solely responsible for the payment of all taxes and for the penalties and interest owing or
        determined to be owed by any appropriate taxing authority.

(8)     Satisfaction of All Obligations: Plaintiff, on behalf of himself and Releasors, agrees that all
        obligations of Defendants and the other Released Parties under any and all plans, agreements,
        policies, and/or practices have been satisfied or exceeded by the payments described in
        Section B, above.

              D. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES

        In exchange for the promises made by and to Plaintiff and Defendants, it is mutually agreed
as follows:

(1)     Enforcement: Either party may enforce this Agreement in Court if the other party
        breaches it. This Agreement may be used in a subsequent proceeding to enforce its terms.
        Except as otherwise provided herein, all Parties shall bear their own costs, expenses and
        attorneys' fees relating to this Agreement and the Litigation.


Michael Kauffman Initials   ~                     4
      Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 17 of 21




(2)     Rule of Construction: The language of all parts of this Agreement shall be construed as
        a whole and according to its fair meaning, and not strictly for or against either party. It is
        expressly understood and agreed that any rule requiring construction of this Agreement
        against its drafter shall not be applied in this case. The captions or headings of the sections
        and paragraphs of this Agreement have been inserted for convenience of reference only
        and shall have no effect on the construction or interpretation of any part of this Agreement.

(3)     Choice of Law: Defendants and Plaintiff expressly agree that this Agreement shall, in all
        respects, be interpreted, enforced, and governed under the laws of the State of
        Pennsylvania. The Parties further agree that Pennsylvania is the proper venue for any
        dispute over this Agreement.

(4)     Non-Admission of Wrongdoing: This Agreement does not constitute an admission by
        Defendants of a violation of any federal, state, or local laws. It is fu1ther understood and
        agreed that this settlement is a compromise of a real or potential dispute and that the
        promises of the Defendants are not to be construed as an admission of liability, but rather
        that liability is expressly denied. Settlement of the Litigation and all acts performed or
        documents executed in furtherance of this Agreement or the settlement embodied herein:
        (a) are not, shall not be deemed to be, and may not be used as an admission or evidence of
        any wrongdoing or liability on the part of the Defendants, or of the truth of any of the
        factual allegations in any and all Complaints filed in the Litigation; and (b) are not, shall
        not be deemed to be, and may not be used as an admission or evidence of fault or omission
        on the part of the Defendants in any civil, criminal, administrative, or arbitral proceeding.
        Plaintiff and Defendants understand and agree that this Agreement and any exhibit hereto
        are settlement documents and shall be inadmissible in any proceeding for any reason, other
        than seeking Court approval of the settlement.

(5)     Merger Clause: This Agreement contains the entire and only agreement between the
        Defendants and Plaintiff regarding the subject matter of this Agreement. To the extent
        there are any restrictive covenants or confidentiality agreements which, by their terms or
        by operation of law, which remain in effect, the obligations of this Agreement will
        supplement, but not replace such agreements. Any oral or written promises or assurances
        related to the subject matter of this Agreement that are not contained in this Agreement are
        waived, abandoned, and withdrawn, and are without legal effect. Plaintiff acknowledges
        that he has not relied on any representations, promises, or agreements of any kind made to
        Plaintiff in connection with Plaintiff's decision to sign this Agreement, except for those set
        forth in this Agreement.

(6)     Arms' Length Transaction; Materiality of Terms: The Parties have negotiated all the
        terms and conditions of this Agreement at arms' length. All terms and conditions of this
        Agreement in the exact form set forth in this Agreement are material to this Agreement and
        have been relied on by the Parties in entering into this Agreement. The Parties have been
        represented and assisted by counsel through the negotiation and drafting of this Agreement.

(7)     Binding Effect: This Agreement shall be binding upon and inure to the benefit of the
        Parties hereto and their respective successors, assigns, and personal representatives.




Michael Kauffman Initials   ~                     5
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 18 of 21




(8)      Amendment: This Agreement may not be amended except by written agreement signed
         by all Parties (or their Counsel) which specifically refers to this Agreement. No waiver,
         modification, or amendment of the terms of this Agreement shall be valid or binding unless
         in writing, signed by or on behalf of all Parties, and then only to the extent set forth in such
         written waiver, modification, or amendment. A failure by any party to insist on the strict
         performance by the other party of any of the provisions of this Agreement shall not be
         deemed a waiver of future performance of the same provisions or of any of the other
         provisions of this Agreement, and such pa11y, notwithstanding such failure, shall have the
         right thereafter to insist on the specific performance of any and all of the provisions of this
         Agreement.

(9)      Effective Date: This Agreement shall, upon execution by Plaintiff, immediately become
         effective and enforceable.

(10)     Cooperation Between the Parties Further Acts: The Parties shall cooperate fully with
         each other in a prompt and timely manner and shall take all necessary steps to effectuate
         this Agreement.

(11)     Court Approval: Within seven (7) days of a full execution of this Agreement, the Parties
         will file a Joint Motion for Final Approval of the Agreement by the Court.

         In the event the Com1 fails to enter an order approving settlement in accordance with this
         Agreement (except for a modification of the attorneys' fees or non-disclosure provisions)
         Defendants and Plaintiff shall attempt to negotiate in good faith to address any concerns
         made by the Court.

                    G. PLAINTIFF'S ASSURANCES TO THE COMPANY

         This Agreement is a legal document with legal consequences. Defendants want to be certain
that Plaintiff fully understands the legal effect of signing this Agreement. Plaintiff, therefore, makes
the following assurances to Defendants:

(1)      I have carefully read the complete Agreement.

(2)      The Agreement is written in language that I understand.

(3)      I understand all of the provisions of this Agreement.

(4)      I understand that this Agreement is a waiver of any and all claims I and the Releasors
         may have against the Defendants and all the other Released Parties.

(5)      I willingly waive any and all claims, known and unknown, in exchange for the promises
         of the Defendants in this Agreement, which I acknowledge constitutes valuable
         consideration that I am not otherwise entitled to receive. I understand that I am not
         releasing any claims that arise after I sign this Agreement.

(6)      I enter this Agreement freely and voluntarily. I am under no coercion or duress
         whatsoever in considering or agreeing to the provisions of this Agreement.



Michael Kauffman     Initials~                     6
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 19 of 21




(7)      I understand that this Agreement is a contract. As such, I understand that either Party
         may enforce it.

IN WITNESS WHEREOF, we have hereunto set our hand and seal.




                                                    ~J/l.t~~                        3/u /1~
   -        II
                                      Date           itness r                           Date


e-Move, Inc.


By:
                                     Date           Witness                             Date

Its:


U-Haul International, Inc.


By:
                                     Date           Witness                             Date

Its:


Collegeboxes, LLC


By:
                                     Date           Witness                             Date

Its:




Michael Kauffman    Initials~                  7
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 20 of 21




Signature                         Date          Witness              Date


e-Move, Inc.


By:
                                  Date          Witness              Date
Its: _ _ _ _ _ _ _ _ _ _ _ __


U-Haulpnc.
By:1                              7('1(!7
                                  Date
                                                 ~OJuiQ                  3-19.-lC\
Its:   Aw ,.1,._f   .s;,,~

Collegeboxes, LLC


By:     ---
                                  Date          Witness             Date

Its:: _ _~~--------~




                                            7
Michael Kauffman Initials - - -
       Case 5:16-cv-04580-JFL Document 45 Filed 04/22/19 Page 21 of 21




Signature                         Date       Witness                 Date




~M&~~ili26
B~

Its:
         .

        IJ1 !l2t..-r12!L
                                  D*
                                             ~                     J.-J'?r-'tF)
                                                                     Date




U-Haul International, Inc.


By:..         -
                                  Date       Witness                 Date

Its: _ _ _ _ _ _ _ _ _ _ _ _ __


Collegeboxes, LLC




~
Itse::Idt<:f/-4r
                             3·!f_:!J_
                                  Date
                                                           .~     3 ~/-;/
                                                                     Date




                                         7
Michael Kauffman Initials _ __
